NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 20-3139
                                       __________

                               ANTONIO DIAZ-RAMOZ,
                                           Petitioner

                                             v.

           ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA
                              __________

                           On Petition for Review of a Decision
                           of the Board of Immigration Appeals
                               (Agency No. A202-029-942)
                          Immigration Judge: Steven A. Morley
                                       __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on October 29, 2021

           Before: GREENAWAY, JR., KRAUSE, and PHIPPS, Circuit Judges


                               (Filed: December 17, 2021)



                                       __________

                                       OPINION*
                                       __________



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
KRAUSE, Circuit Judge.

       Petitioner Antonio Diaz-Ramoz, a Honduran national, petitions for review of a

decision by the Board of Immigration Appeals (“BIA”) affirming the denial of his

application for asylum and for withholding of removal. For the reasons set forth below,

we will deny the petition.

I.     DISCUSSION1

       As relevant to our decision today, Petitioner argues that the BIA erred in

concluding that he failed to establish a likelihood of persecution on account of his

membership in either of his two proposed particular social groups (“PSGs”), as required

to qualify for asylum or withholding of removal.2 See 8 U.S.C. §§ 1158(b)(1)(B)(i),

1231(b)(3)(A); Jian Zhau Zheng v. Att’y Gen., 549 F.3d 260, 266 (3d Cir. 2008). To

satisfy the “on account of” or nexus requirement, “the applicant bears the burden of

proving that one central reason for the persecution was a protected characteristic.”

Gonzalez-Posadas v. Att’y Gen., 781 F.3d 677, 685 (3d Cir. 2015). He must show, in


       1
         The BIA had jurisdiction under 8 C.F.R. §§ 1003.1(b) and 1240.15, and we
exercise jurisdiction under 8 U.S.C. § 1252. Where, as here, “the BIA adopted and
affirmed the IJ’s decisions and orders as well as [conducted] an independent analysis, we
review both the IJ’s and the BIA’s decisions and orders,” Ordonez-Tevalan v. Att’y Gen.,
837 F.3d 331, 340–41 (3d Cir. 2016), and look to the IJ’s opinion “only where the BIA has
substantially relied on that opinion,” Camara v. Att’y Gen., 580 F.3d 196, 201 (3d Cir.
2009). We review legal conclusions de novo, Doe v. Att’y Gen., 956 F.3d 135, 141 (3d
Cir. 2020), and defer to factual findings “if they are supported by reasonable, substantial,
and probative evidence in the record considered as a whole,” S.E.R.L. v. Att’y Gen., 894
F.3d 535, 543 (3d Cir. 2018) (citation omitted).
       2
        As we affirm the BIA on this ground, we have no occasion to address Petitioner’s
other arguments, which concern IJ’s adverse credibility finding and the BIA’s
determination that one of his PSGs lacked social distinction.

                                             2
other words, that membership in a PSG was “an essential or principal reason for the

persecution,” id., and not simply an “‘incidental, tangential, or superficial’ reason,”

Ndayshimiye v. Att’y Gen., 557 F.3d 124, 130 (3d Cir. 2009) (quoting In re J-B-N- & S-

M-, 24 I. & N. Dec. 208, 214 (BIA 2007)).

       The BIA did not err in concluding that Petitioner failed to meet that burden here.

The PSGs to which Petitioner sought to establish a nexus were “young men in Honduras

who are devout in their religion and whose family members have been killed[,] and who

have fled criminal organizations,” Pet’r’s Br. 18–19, and members of his family,

including his uncle, who was murdered by gang members.

       As to his first proposed PSG, Petitioner presented no evidence that he was targeted

by the Mara 18 gang or any other gangs “on account of” of his faith. While Petitioner

testified that he was harassed when walking to and from church, he also acknowledged

that harassment occurred on his way to and from work and other locations. And

Petitioner himself explained that the reason he was harassed was that gangs “want to . . .

increase their numbers. They want . . . a bigger and bigger base so that they can kill more

people.” A.R. 173.

       Nor did Petitioner establish a nexus between his fear of harm and his familial ties.

The record does not indicate Petitioner’s uncle was targeted because he was a member of

Petitioner’s family or that other family members were targeted in the wake of his murder.

To the contrary, Petitioner testified that other family members, though sometimes pressed

to join gangs, have continued to live in Honduras without harm, and that his uncle was

murdered because “he used to just turn his back on the [gangs], and they had forever

                                              3
[been] trying to get him to be a member, and he would just make fun of them, and so

that’s why.” A.R. 161.

      In sum, even accepting Petitioner’s subjective fear of harm if removed to

Honduras, he did not make the requisite showing that this fear is “on account of” his

PSGs, so we cannot say that “the evidence compels a different result” than that reached

by the BIA. Kang v. Att’y Gen., 611 F.3d 157, 164 (3d Cir. 2010) (quotation omitted).

II.   CONCLUSION

      For the foregoing reasons, we will deny Petitioner’s petition for review.




                                            4